PER CURIAM
This appeal arises from a judgment revoking defendant’s probation and sentencing him to 18 months’ incarceration. Defendant pleaded guilty to failing to register as a sex offender. Under the terms of the plea agreement, defendant received a dispositional downward departure sentence of probation. Defendant stipulated that if he violated any nonfinancial condition of probation, the trial court would revoke probation and sentence defendant to 18 months’ incarceration. Defendant later violated a nonfinan-cial condition of probation and, consistent with his stipulation, the trial court revoked probation and sentenced him to 18 months’ incarceration. On appeal, defendant raises two assignments of error, contending that (1) the trial court erred by revoking his probation; and (2) the trial court erred by imposing the 18-month term of incarceration. We reject the first assignment of error without written discussion and ORS 138.222(2)(d) prohibits us from reviewing the second assignment of error. State v. Silsby, 282 Or App 104, 110-13, 386 P3d 172 (2016).
Affirmed.